                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION at AKRON


  IN RE FIRSTENERGY SOLUTIONS                              Case No. 18-50757-AMK
  CORP., ET AL.,
                                                           Chapter 11
         Debtors
                                                           Honorable Alan M. Koschik,
                                                           United States Bankruptcy Judge


  FIRSTENERGY SOLUTIONS CORP.,

         Plaintiff,
                                                           Adversary Proceeding 18-5100
  V.

  BLUESTONE ENERGY SALES CORP.,

         Defendant.



                      MEMORANDUM IN SUPPORT OF DEFENDANT’S
                       MOTION TO WITHDRAW THE REFERENCE

        Defendant Bluestone Energy Sales Corp. (“Bluestone”), through counsel, and pursuant to

 28 U.S.C. § 157(d) and Rule 5011 of the Federal Rules of Bankruptcy Procedure (“Fed. R.

 Bankr. P.”), respectfully moves the Court to enter an Order withdrawing the reference of the

 present Adversary Proceeding filed by Plaintiff FirstEnergy Solutions Corp. (“FirstEnergy” or

 “FES” or “Plaintiff”). In support of this Motion, Bluestone respectfully states as follows:

               RELEVANT FACTUAL AND PROCEDURAL BACKGROUND

        Bluestone and FirstEnergy entered into a Coal Purchase Agreement (the “Agreement”)

 on October 10, 2016. Broadly speaking, Bluestone agreed to buy certain coal from FirstEnergy

 (that an affiliate of FirstEnergy had previously purchased from Bluestone) and pay for the coal as




18-05100-amk       Doc 23-1    FILED 06/03/19       ENTERED 06/03/19 13:51:55           Page 1 of 8
 it was sold to third parties. FirstEnergy alleges that Bluestone breached the Agreement by failing

 to make a “Final Payment” on or about March 7, 2017.

        More than a year later, on March 31, 2018, FES filed its Chapter 11 Voluntary Petition,

 commencing the above-styled main bankruptcy case.              In December 2018, FES filed its

 Adversary Complaint against Bluestone, alleging a turnover claim (Count I) and, in the

 alternative, a breach of contract claim (Count II). Bluestone moved to dismiss Count I on the

 grounds that FES could not state a proper turnover claim because the money it sought was a

 disputed contractual obligation and not property of the estate. The Bankruptcy Court denied

 Bluestone’s Motion to Dismiss, concluding that FirstEnergy had properly pled a claim for

 turnover at this stage of the proceedings. Bluestone, having recently answered the Adversary

 Complaint, now seeks to withdraw the reference as to the Adversary Complaint.

                                            ARGUMENT

 I.     SECTION 157(d) STANDARD

        As this Court is well aware, because Bankruptcy Courts are not Article III courts, they

 derive their limited jurisdiction from the District Courts’ referral of bankruptcy matters.

 Specifically, under 28 U.S.C. § 1334(b), the United States District Courts have “original but not

 exclusive jurisdiction of all civil proceedings arising under title 11, or arising in or related to

 cases under title 11.” 28 U.S.C. § 1334(b). “Each district may provide that . . . any or all

 proceedings arising under title 11 or arising in or related to a case under title 11 shall be referred

 to the bankruptcy judges for the district.” 28 U.S.C. § 157(a). Because the Bankruptcy Court

 only acquires jurisdiction by reference from the District Court, a District Court may, pursuant to

 28 U.S.C. § 157(d), “withdraw, in whole or in part, any case or proceeding referred under this




                                                   2

18-05100-amk       Doc 23-1     FILED 06/03/19         ENTERED 06/03/19 13:51:55           Page 2 of 8
 section, on its own motion, or on timely motion by any party, for cause shown.” 28 U.S.C. §

 157(d) (emphasis added).

        Because the Bankruptcy Code does not define “cause, courts have developed a non-

 exhaustive list of factors to consider in determining whether cause exists. These factors include

 promoting judicial economy, uniformity in bankruptcy administration, reducing forum shopping

 and confusion, conserving debtor and creditor resources, expediting the bankruptcy process,

 whether a party has requested a jury trial, and whether the proceeding is core or non-core. See

 Rabin v. Skoda Minotti & Co. (In re InkStop, Inc.), 2012 U.S. Dist. LEXIS 11377, *3 (N.D.

 Ohio Jan. 31, 2012) (citation omitted); see also Nukote Int’l, Inc. v. Office Depot, Inc., 2009

 U.S. Dist. LEXIS 106702, **9-10 (M.D. Tenn. Nov. 16, 2009) (listing similar factors). If “one

 or more of these factors is present, the court may find that cause exists to withdraw the matter.”

 Id. (quoting United States v. Kaplan, 146 B.R. 500, 504 (D. Mass. 1992)).

        A.      First Energy’s Breach Of Contract Claim Is Non-Core.

        A court considering whether to withdraw the reference should first evaluate whether the

 claim is core or non-core, since it is upon this issue that questions of efficiency and uniformity

 will turn.” Id. (quoting Orion Pictures Corp. v. Showtime Networks, Inc. (In re Orion Pictures

 Corp.), 4 F.3d 1095, 1101 (2d Cir. 1993)). A non-core proceeding has four characteristics: (1) it

 is not specifically identified as a core proceeding under 28 U.S.C. §§ 157(b)(2)(B)-(N); (2) it

 existed prior to the filing of the bankruptcy case; (3) it would continue to exist independent of

 the provisions of the bankruptcy code; and (4) the parties’ rights, obligations, or both are not

 significantly affected as a result of the filing of the bankruptcy case. See In re Hughes-Bechtol,

 141 B.R. 946, 948-49 (Bankr. S.D. Ohio 1992).




                                                 3

18-05100-amk      Doc 23-1     FILED 06/03/19        ENTERED 06/03/19 13:51:55         Page 3 of 8
        Here, Count II (breach of contract) of FirstEnergy’s Adversary Complaint is a non-core

 claim. Breach of contract claims are not identified as core proceedings under 28 U.S.C. §§

 157(b)(2)(B)-(N). Next, the Adversary Complaint states that Bluestone and FirstEnergy entered

 into a Coal Purchase Agreement (“the Agreement”) in October 2016 and alleges that Bluestone

 breached the Agreement by failing to pay the Final Payment on or about March 7, 2017.

 FirstEnergy did not file its Chapter 11 Voluntary Petition commencing the above-styled main

 case until March 31, 2018. Thus, FirstEnergy’s alleged claim existed prior to the filing of the

 bankruptcy case. See In re McCrary & Dunlap Constr. Co., 256 B.R. 264, 267 (M.D. Tenn.

 2000) (collecting cases and finding “claims . . . when grounded in state law and arising pre-

 petition, must be treated as non-core”). As a simple breach of contract claim, that claim arises

 under common law and would plainly continue to exist independent of the provisions of the

 bankruptcy code. See Messinger v. Chubb Grp. Of Ins. Cos., 2007 U.S. Dist. LEXIS 35842, *6

 (N.D. Ohio May 16, 2017) (a proceeding “seeking to adjudicate primarily private causes of

 action[] is distinct from the restructuring of debtor-creditor relations, which forms the heart of

 the federal bankruptcy court’s jurisdiction) (citing N. Pipeline Constr. Co. v. Marathon Pipe Line

 Co., 458 U.S. 50, 71-72 (1982)). Finally, the parties’ rights and obligations are not significantly

 affected by the bankruptcy case as demonstrated by the fact that through and including the Fifth

 Amended Disclosure Statement, there has been no mention of this claim.

        Bluestone recognizes that Courts in this District often refuse to grant motions to

 withdraw the reference as premature when the Bankruptcy Court has not decided whether the

 matter is core or non-core. See In re Rivera, 2005 U.S. Dist. LEXIS 23304, at *4 (N.D. Ohio

 Oct. 12, 2005) (“the question of whether an adversary proceeding is a core proceeding should

 initially be decided by the bankruptcy court”) (citation omitted); see also 28 U.S.C. § 157(b)(3)).




                                                 4

18-05100-amk      Doc 23-1     FILED 06/03/19        ENTERED 06/03/19 13:51:55          Page 4 of 8
 Bluestone maintains that Count II of FirstEnergy’s Adversary Complaint is unquestionably not a

 core matter. Regardless, even if the Court finds this Motion premature because the Bankruptcy

 Court has not yet officially deemed this a non-core proceeding, there is sufficient, independent

 cause to withdraw the reference as explained below.

        B.      Bluestone’s Right To A Jury Trial And Refusal To Consent To A Final
                Determination By The Bankruptcy Court Are Sufficient “Cause” To
                Withdraw The Reference Of The Adversary Proceeding.

        Bluestone’s Answer to the Adversary Complaint, filed on May 28, 2019, demonstrates

 that Bluestone has demanded its right to a jury trial and that it does not consent to a final

 determination of this proceeding by the Bankruptcy Court. Those facts are independent and

 sufficient cause to withdraw the reference of this Adversary Proceeding.

        Count II of FirstEnergy’s Adversary Complaint seeks damages for an alleged breach of

 contract. Because FirstEnergy seeks monetary damages from Bluestone, its claim for breach of

 contract renders this matter an action at law, not equity. See In re Infotopia, Inc., 2007 U.S. Dist.

 LEXIS 74087, at *3 (N.D. Ohio Sept. 26, 2007). The Seventh Amendment to the United States

 Constitution generally provides a right to a jury trial in actions at law. Id. (citing In re Rodgers

 & Sons, Inc., 48 B.R. 683, 688 (Bankr. D. Okla. 1985) (“[T]his Court follows the line of cases

 that determine entitlement to a jury trial by whether the cause of action lies in equity or is

 brought at law[.]”). Critically, the Bankruptcy Code does not authorize a Bankruptcy Judge to

 conduct jury trials absent special designation pursuant to 28 U.S.C. § 157 and the consent of the

 parties. See 28 U.S.C. § 157(e); see also Local Bankr. R. 9015-2(a).

        Here, Bluestone has a right to jury trial on FirstEnergy’s breach of contract claim. In its

 Answer to the Adversary Complaint, Bluestone has in fact demanded a jury trial. And, further,

 Bluestone in its Answer likewise noted its refusal to consent to the entry of final judgment by the




                                                  5

18-05100-amk       Doc 23-1     FILED 06/03/19        ENTERED 06/03/19 13:51:55           Page 5 of 8
 Bankruptcy Court.    As the Court in In re Inkstop, supra, concluded, these facts represent

 independent and sufficient cause to withdraw the reference – regardless of the fact that the

 Bankruptcy Court has not expressly ruled whether this matter is core or non-core. Id. at *6

 (citing Peachtree Lane Assocs., Ltd. v. Granader, 175 B.R. 232, 235 (N.D. Ill. 1994) (“‘[C]ause’

 to withdraw the reference automatically exists in cases where the party seeking the withdrawal is

 entitled to a jury trial under the Seventh Amendment.”) (quoting In re Americana Expressways,

 Inc., 161 B.R. 707, 709 (D. Utah 1993)).

        C.      Withdrawing The Reference Furthers Efficiency And Judicial Economy.

        Count II of FirstEnergy’s Adversary Complaint is a simple breach of contract claim. It

 existed before the bankruptcy (i.e., pre-petition), arises under state law, and is wholly distinct

 from typical claims arising in bankruptcy. It cannot reasonably be disputed that it is a non-core

 claim. Other courts have held that “[t]his conclusion tips the balance heavily in favor of

 withdrawing the reference.” Nukote, supra, at *16. For example, the Second Circuit held that

 “[t]he most important factor is whether a proceeding is core or non-core, because efficiency,

 uniformity and judicial economy concerns are largely subsumed within it.” In re Burger Boys,

 Inc., 94 F.3d 755, 762 (2d Cir. 1996) (internal quotation marks omitted). And the Messinger

 court cogently explained that “whether a proceeding is core or non-core is the most important

 factor in deciding a motion to withdraw the reference . . . [because] it makes more sense for a

 court of broader jurisdiction to consider the potentially broad range of legal issues present in a

 non-core proceeding.” Messinger, supra, at *2. As in Nukote, supra, “there is little connection

 between the formal administration of the estate and this litigation, and the fact that [FES] is a

 debtor in bankruptcy does not afford the plaintiff the privilege of having all of its litigation

 conducted in the Bankruptcy Court.” Id. at *19.




                                                 6

18-05100-amk      Doc 23-1     FILED 06/03/19        ENTERED 06/03/19 13:51:55         Page 6 of 8
        To further the same goals of efficiency and judicial economy, Count I of the Adversary

 Complaint should be likewise be withdrawn. Although pleaded as a turnover claim under

 section 542 of the Bankruptcy Code, Count I is actually a garden variety breach of contract claim

 pleaded in the alternative as a turnover claim. Count I seeks the exact same relief as the breach

 of contract claim asserted in Count II—recovery of a fixed amount of damages for Bluestone’s

 alleged failure to make a “Final Payment.” While the Bankruptcy Court ruled that within the

 four corners of the Complaint a turnover claim was pleaded, the Court was careful to note that it

 was not finding that the claim for the Final Payment was a valid turnover claim. In Bluestone’s

 Answer, it denies that a Final Payment was due in March 2017, disputes the amount owed under

 the Coal Purchase Agreement, and denies that it holds any property of the estate that is subject to

 a turnover claim. Bluestone has also pleaded an affirmative defense that (among other things)

 the parties agreed to require Bluestone to make payments to the Plaintiff only as coal was

 resold.1 Resolution of Count I will depend on findings of fact, such as the precise amount owed

 and appropriate due date, which Bluestone has requested be decided by a jury. In any event,

 because Count II must be decided by a jury and therefore the reference to that Count must be

 withdrawn, the interests of judicial economy and avoidance of inconsistent adjudications are best

 served by removal of the reference as to the entire Adversary Proceeding.

                                         CONCLUSION

        For the foregoing reasons, Bluestone respectfully requests that the Court withdraw the

 reference of the Adversary Complaint from the Bankruptcy Court.



 1
        Bluestone also denied a paragraph of the Complaint that contained a footnote which
        alleges that although the parties’ Agreement states that the Final Payment is due March 7,
        2016, the parties must have meant 2017 because the Agreement was not entered into until
        October 2016. It is not clear from the four corners of the Agreement when the Final
        Payment was or is due.


                                                 7

18-05100-amk      Doc 23-1     FILED 06/03/19        ENTERED 06/03/19 13:51:55          Page 7 of 8
                                                    Respectfully submitted

                                                     /s/ Richard A. Getty
                                                    RICHARD A. GETTY
                                                    (Ohio Bar #23245)

                                                    THE GETTY LAW GROUP, PLLC
                                                    1900 Lexington Financial Center
                                                    250 West Main Street
                                                    Lexington, Kentucky 40507
                                                    Telephone: (859) 259-1900
                                                    Facsimile: (859) 259-1909
                                                    rgetty@gettylawgroup.com

                                                    COUNSEL FOR DEFENDANT
                                                    BLUESTONE ENERGY SALES CORP.

                               CERTIFICATE OF SERVICE

         It is hereby certified that a copy of the foregoing Memorandum In Support Of
 Defendant’s Motion To Withdraw The Reference was served on this the 3rd day of June, 2019,
 electronically in accordance with the method established under this Court’s CM/ECF
 Administrative Procedures and applicable Standing Order(s), if any, upon the following:

 Marc B. Merklin (0018195)                          Ira Dizengoff (admitted pro hac vice)
        and                                         Lisa Beckerman (admitted pro hac vice)
 Kate M. Bradley (0074206)                          Joseph Sorkin (admitted pro hac vice)
 BROUSE MCDOWELL LPA                                       and
 338 South Main Street, Suite 500                   Christopher Gessner (admitted pro hac vice)
 Akron, Ohio 44311-4407
 Telephone: (330) 535-5711                          AKIN GUMP STRAUSS HAUER & FELD
 Facsimile: (330) 253-8601                          LLP
 mmerklin@brouse.com                                One Bryant Park
 kbradley@brouse.com                                New York, New York 10036
                                                    Telephone: (212) 872-1000
                                                    Facsimile: (212) 872-1002
                                                    idizengoff@akingump.com
                                                    lbeckerman@akingump.com
                                                    jsorkin@akingump.com
                                                    cgessner@akingump.com

                                                    COUNSEL FOR PLAINTIFF
                                                    FIRSTENERGY SOLUTIONS CORP.

                                                    /s/ Richard A. Getty
                                                    COUNSEL FOR DEFENDANT
 mwepld0733



                                               8

18-05100-amk     Doc 23-1     FILED 06/03/19       ENTERED 06/03/19 13:51:55        Page 8 of 8
